Citation Nr: 1316748	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  11-27 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee lateral release and medial reefing with degenerative arthritis. 

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for a left knee disorder, described as status post meniscectomy, anterior cruciate ligament (ACL) reconstruction, and internal degenerative changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Also, a veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2012).

In the Veteran's VA Form 9, Appeal to the Board, he requested a hearing at a local RO (commonly called a travel Board hearing) but hand wrote a notation "with a DRO."  The Board acknowledges that a DRO hearing was held in January 2012. 

In a VA Form 646 dated in April 2012, the Veteran's representative noted that the Veteran had previously requested a BVA videoconference hearing.  However, as yet, the Veteran has not been afforded a hearing before the Board.

Under these circumstances, the Veteran must be scheduled for a BVA videoconference hearing.

 Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference and notify him of the scheduled hearing at the latest address of record, in accordance with the procedures set forth at 38 C.F.R. § 20.704(a), and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


